Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 1 of 7 PageID: 924



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   DAKOTA ASSET SERVICES LLC AS
   ATTORNEY-IN-FACT FOR U.S.
   BANK NATIONAL ASSOCIATION,
   NOT IN ITS INDIVIDUAL
   CAPACITY, BUT SOLELY AS                Civil No. 19-16126 (NLH/JS)
   TRUSTEE FOR THE RMAC TRUST,
   SERIES 2016-CTT,
                                          MEMORANDUM OPINION & ORDER
                  Plaintiff,

         v.

   GLENDA E. NIXON, KHALIL ABDUL
   HAKIM, and JANE & JOHN DOES 1
   THROUGH 5,

                  Defendants.



HILLMAN, District Judge

     WHEREAS, this matter was removed by Defendant Khalil Abdul

Hakim to this Court on the basis of federal question

jurisdiction and diversity jurisdiction on July 31, 2019; and

     WHEREAS, the Court determined that no federal question had

been plead, and Ordered Defendant to show cause why diversity

jurisdiction existed as Defendant had not adequately alleged the

citizenship of any party in the initial notice of removal, (ECF

No. 4); and

     WHEREAS, the Court, understanding Defendant’s pro se status

and Third Circuit case law that provides some leeway to a

removing party acting in good faith who may be unable to fully
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 2 of 7 PageID: 925



identity the citizenship of an opposing party especially where,

as here, the party purports to be a limited liability company,

Ordered the parties to submit a joint certification as to their

citizenship so the Court could assess whether diversity amongst

the parties existed, (ECF No. 7 at 3); and

     WHEREAS, the parties proceeded to file deficient responses,

failing to properly set forth the citizenship of Plaintiff (ECF

No. 8 and 9); and

     WHEREAS, the Court had held multiple hearings attempting to

ascertain the identity and citizenship of Plaintiff, but had

never been provided a satisfactory answer to this central

question; and

     WHEREAS, on January 31, 2020, Plaintiff filed a motion to

remand, arguing amongst other things that the Court lacks

subject matter jurisdiction by way of diversity; and

     WHEREAS, this Court issued a September 22, 2020 Opinion and

Order denying Plaintiff’s motion for remand, and Ordering as

follows:

     “ORDERED that Plaintiff shall clearly and unequivocally

     identify the proper party or parties in interest, and

     clearly and unequivocally set forth the citizenship of that

     party or parties, within ten (10) days hereof”

(ECF No. 24); and

     WHEREAS, on October 1, 2020, Plaintiff filed a letter from

                                     2
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 3 of 7 PageID: 926



counsel and a declaration of Tanya Henderson, Senior Vice

President of Rushmore Loan Management Services LLC; and

      WHEREAS, the letter and declaration stated that Plaintiff

Rushmore Loan Management Services LLC is a limited liability

company wholly owned by Roosevelt Management Company LLC, which

is a Delaware limited liability company wholly owned by

Roosevelt Parent LLC; and

      WHEREAS, the letter and declaration stated that Roosevelt

Parent LLC is a limited liability company whose ownership is

split amongst “various entities,” including “Delaware limited

liability companies whose members are citizens of New Jersey”;

and

      WHEREAS, the letter and declaration failed to provide the

identity of any such New Jersey citizens, but instead stated

that “the identity and physical address of individual owners is

not disclosed in public filings due [to] privacy and safety

concerns”; and

      WHEREAS, federal courts have an independent obligation to

address issues of subject matter jurisdiction sua sponte and may

do so at any stage of the litigation, Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010); Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (citations

omitted) (“The principal federal statute governing diversity

jurisdiction, 28 U.S.C. § 1332, gives federal district courts

                                     3
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 4 of 7 PageID: 927



original jurisdiction of all civil actions ‘between ... citizens

of different States' where the amount in controversy exceeds

$75,000.   For over two hundred years, the statute has been

understood as requiring complete diversity between all

plaintiffs and all defendants, even though only minimal

diversity is constitutionally required. This means that, unless

there is some other basis for jurisdiction, no plaintiff [may]

be a citizen of the same state as any defendant.”); and

     WHEREAS, it is well-established that there is a “common law

public right of access to judicial proceedings on records,” In

re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001); and

     WHEREAS, on November 24, 2020, the Court therefore Ordered

as follows:

     “ORDERED that Plaintiff shall clearly and unequivocally

     identify the ownership of Roosevelt Parent LLC, and clearly

     and unequivocally set forth the name and citizenship of at

     least one member of those entities that is a citizen of New

     Jersey on the public docket of this action, within fourteen

     (14) days hereof . . . .”

(ECF No. 27); and

     WHEREAS, on December 7, 2020, Plaintiff filed a Corporate

Disclosure Statement (ECF No. 28), which stated “Roosevelt

Parent LLC is owned by Roosevelt Parent Feeder LLC, Roosevelt

Senior Professional LLC, Roosevelt Delaware LLC and President

                                     4
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 5 of 7 PageID: 928



Intermediate Holding Company Inc. Roosevelt Parent Feeder LLC is

owned in part by Jeff Toll, an individual who resides in

Township of Livingston, County of Essex, State of New Jersey;”

and

      WHEREAS, the Corporate Disclosure Statement therefore pled

the residence of one member of Roosevelt Parent Feeder LLC, but

does not plead the state of citizenship of the member, see

McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286 (3d Cir.

2006) (“Citizenship is synonymous with domicile, and the

domicile of an individual is his true, fixed and permanent home

and place of habitation. It is the place to which, whenever he

is absent, he has the intention of returning.”); Krasnov v.

Dinan, 465 F.2d 1298, 1300 (3d Cir. 1972) (citations omitted)

(“It is the citizenship of the parties at the time the action is

commenced which is controlling.       One domiciled in a state when a

suit is begun is ‘a citizen of that state within the meaning of

the Constitution, art. 3, § 2, and the Judicial Code.’           Where

one lives is prima facie evidence of domicile, but mere

residency in a state is insufficient for purposes of

diversity.”); and

      WHEREAS, on December 15, 2020, the Court Ordered as

follows:

      ORDERED that Plaintiff shall clearly and unequivocally set

      forth the name and citizenship of at least one member of

                                     5
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 6 of 7 PageID: 929



     Roosevelt Parent Feeder LLC that is a citizen of New Jersey

     on the public docket of this action, within fourteen (14)

     days hereof:”

(ECF No. 29); and

     WHEREAS, on December 28, 2020, Plaintiff filed an updated

Corporate Disclosure Statement (ECF No. 34), which provided that

“Roosevelt Parent LLC is owned by Roosevelt Parent Feeder LLC,

Roosevelt Senior Professional LLC, Roosevelt Delaware LLC and

President Intermediate Holding Company Inc. Roosevelt Parent

Feeder LLC is owned in part by Jeff Toll, an individual who is a

citizen of the State of New Jersey, who resides in, and intends

to continue to reside in the Township of Livingston, County of

Essex, State of New Jersey,” and attached a declaration from Mr.

Toll attesting to this fact; and

     WHEREAS, the Court therefore finds that Plaintiff is a

citizen of New Jersey; and

     WHEREAS, Defendant Khalil Abdul Hakim has previously

identified himself as a citizen of New Jersey, (ECF No. 9); and

     WHEREAS, the Court therefore finds that complete diversity

of citizenship does not exist in this action, and the Court

lacks subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1332.

     THEREFORE,

     IT IS HEREBY on this 29th day of December, 2020

                                     6
Case 1:19-cv-16126-NLH-JS Document 35 Filed 12/29/20 Page 7 of 7 PageID: 930



     ORDERED that this action be, and hereby is, REMANDED to the

Superior Court of New Jersey, Burlington County, BUR-DC-005474-

19; and it is further

     ORDERED that the Clerk shall mark this action as CLOSED;

and it is finally

     ORDERED that the Clerk shall mail a copy of this Order to

Defendant by regular mail.



                                         /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
